This conviction was for violation of the local option law. Without investigating the case on the facts, it should be dismissed on motion of the Assistant Attorney General based *Page 597 
on the insufficiency of the recognizance. It recites that appellant stands charged with the offense of selling intoxicating liquors in prohibition territory, and requires his appearance before the trial court from day to day and from term to term, and not depart therefrom without leave of that court to abide the judgment of the Court of Criminal Appeals. The defect in the recognizance is that it does not recite, first, that appellant was convicted, and, second, the punishment awarded. The statute requires these matters to be set out in the recognizance. The motion of the Assistant Attorney General is sustained, and the appeal is dismissed.
Dismissed.